Title: To James Madison from Marinus Willett, 7 February 1814
From: Willett, Marinus
To: Madison, James


        
          New York February 7th. 1814
        
        Forgive Dear Sir my anxiety. If it is true that the enemy are building as many ships on the Lake as we are there is cause for gloomy apprehention. We undoubtedly ought to have a force greatly superior to them, if to acomplish it every ship builder in the United States and every Saylor belonging to our vessels of war were necessary they would be well employed in that service. There should not be one hour in the twentyfour without the noise of the ax and the Hammer. And should it be necessary to strip our Frigates of their Sails and Cannon there should be no hesitation in having it done.
        That my Country may feel the importance of these measures as much as I do is the ardent prayer of Sir, Your obedient Servant
        
          Marinus Willett
        
      